COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                 FORT
WORTH
 
 
                                        NO.
2-07-258-CV
 
 
IN THE INTEREST OF D.A.G., D.L.G.,                                                      
X.S.G.,
AND N.D.G.
                                                    
 
                                              ------------
 
              FROM
THE 355TH DISTRICT COURT OF HOOD COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------
On July 18, 2007, appellant
Delmiro Garcia filed a pro se Motion to File Appeal from the trial court=s May 3, 2007 default order in a suit affecting the parent-child
relationship.  On July 25, 2007, we
informed appellant that we were treating his Motion to File Appeal as a notice
of appeal.  We also informed him of our
concern that we do not have jurisdiction over the appeal because it was not
timely filed.  See Tex. 
R.  App.  P. 
26.1.  Although we provided him an
opportunity to respond, appellant did not do so.




The times for filing a notice
of appeal are jurisdictional in this court, and absent a timely filed notice of
appeal or an extension request, we must dismiss the appeal.  See Tex.
R. App. P. 25.1(b), 26.3; Verburgt v. Dorner, 959 S.W.2d 615, 617
(Tex. 1997).  Because appellant=s notice of appeal was untimely filed, we dismiss this case for want
of jurisdiction.  See Tex. 
R.  App.  P. 
42.3(a), 43.2(f).
PER CURIAM
PANEL D:   LIVINGSTON, DAUPHINOT,
and HOLMAN, JJ.
DELIVERED: 
August 31, 2007




[1]See Tex.
R. App. P. 47.4.